Citation Nr: 1544696	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1973 to June 1976 with additional Army National Guard service from July 1976 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was originally before the Board in November 2012.  In November 2012, the Board reopened the previously denied claims of service connection for a low back disability and a neck disability and remanded the newly reopened claims for additional development on the merits.  These issues were again before the Board in September 2014, when the Board denied entitlement to service connection for a low back disability and a neck disability.  The Veteran appealed the denial of entitlement to service connection for a low back disability and a neck disability to the United States Court of Appeals for Veterans Claims (Court), which in July 2015, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

In June 2012, the Veteran testified before the undersigned sitting at the RO.  The transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Consistent with the Court's July 2015 Order granting the parties' JMR, the Board has determined that remand of the Veteran's claim of entitlement to service connection a low back disability and a neck disability is appropriate.

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

In the July 2015 JMR, the parties argued that the terms of the Board's November 2012 remand order were not substantially complied with, and the Board did not give an adequate statement of reasons and bases on this point.  Specifically, the November 2012 directed that the National Personnel Records Center, the Alabama Army National Guard, and any other appropriate agency be contacted to obtain the Veteran's National Guard records, including any treatment records, and any outstanding treatment records from the Veteran's active duty service in Germany.  The November 2012 remand further directed that any additional action necessary to obtain these records, including follow-up action requested by the contacted entity, should be accomplished, and if, after making reasonable efforts, these records could not be located, then the attempts to locate the records should be documented, and indicated in writing that further attempts to locate or obtain any such records would be futile.  The November 2012 remand further directed that the Veteran and his representative be notified of the records that were unable to be obtained; explain the efforts VA has made to obtain such; and describe any further action to be taken with respect to the claims.  Finally, the November 2012 remand directed that the Veteran and his representative must then be given an opportunity to respond.

The July 2015 JMR stated that a response from the Alabama Army National Guard was received in December 2012; however, the response consisted only of  the Veteran's personnel records and did not include treatment records; no written response accompanied the records that were forwarded.  The July 2015 JMR also stated that other than the supplemental statement of the case, the record did not contain any indication that Veteran was notified of the response from the Alabama National Guard, or that any formal finding of unavailability was made with regard to service treatment records.  The July 2015 JMR further stated that the record did not indicate that there was any follow-up to the Alabama National Guard's response, even though the response contained only personnel records, and not treatment records, nor did the response contain any written confirmation that no other records were available, or that they had been destroyed, even though the VA's request had specifically requested written confirmation, if that was the case.  The July 2015 JMR stated it was necessary that the Board ensure that all available records from the Alabama National Guard have been obtained or otherwise accounted for.

Consequently, an additional attempt to obtain the Veteran's service treatment records from the Alabama National Guard is warranted prior to further consideration of the claims.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Alabama National Guard to obtain all the Veteran's service treatment records.  All efforts to obtain these records should be fully documented and efforts to locate such records must continue until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  

In the event that it is determined that the records are unavailable, provide the Veteran and his representative with appropriate notice under 38 C.F.R. § 3.159(c) (2015), and give them an appropriate opportunity to respond.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




